UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.10)* Mac-Gray Corporation (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 554153-10-6 (CUSIP Number) (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.554153-10-6 1. Names of Reporting Persons Sandra E. MacDonald 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 306,073 6. Shared Voting Power 656,081 7. Sole Dispositive Power 306,073 8. Shared Dispositive Power 993,316 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,299,389 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x SEE ITEM 4. 11. Percent of Class Represented by Amount in Row (9) 9.7% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) IN 2 CUSIP No.554153-10-6 1. Names of Reporting Persons Richard G. MacDonald 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 53,850 6. Shared Voting Power 908,304 7. Sole Dispositive Power 53,850 8. Shared Dispositive Power 1,245,539 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,299,389 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 9.7% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) IN 3 CUSIP No.554153-10-6 1. Names of Reporting Persons The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 337,235 6. Shared Voting Power 7. Sole Dispositive Power 337,235 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 337,235 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 2.5% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 4 CUSIP No.554153-10-6 1. Names of Reporting Persons The Whitney E. MacDonald GST Trust-1997 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 103,965 6. Shared Voting Power 7. Sole Dispositive Power 103,965 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 103,965 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.8% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 5 CUSIP No.554153-10-6 1. Names of Reporting Persons The Jonathan S. MacDonald GST Trust-1997 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 103,965 6. Shared Voting Power 7. Sole Dispositive Power 103,965 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 103,965 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.8% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 6 CUSIP No.554153-10-6 1. Names of Reporting Persons The Robert C. MacDonald GST Trust-1997 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 103,965 6. Shared Voting Power 7. Sole Dispositive Power 103,965 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 103,965 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.8% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 7 CUSIP No.554153-10-6 1. Names of Reporting Persons The Whitney E. MacDonald Gift Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 17,950 6. Shared Voting Power 7. Sole Dispositive Power 17,950 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 17,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.1% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 8 CUSIP No.554153-10-6 1. Names of Reporting Persons The Jonathan S. MacDonald Gift Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 17,950 6. Shared Voting Power 7. Sole Dispositive Power 17,950 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 17,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.1% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 9 CUSIP No.554153-10-6 1. Names of Reporting Persons The Robert C. MacDonald Gift Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 17,950 6. Shared Voting Power 7. Sole Dispositive Power 17,950 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 17,950 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.1% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 10 CUSIP No.554153-10-6 1. Names of Reporting Persons Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April 23, 2004 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 86,725 7. Sole Dispositive Power 8. Shared Dispositive Power 86,725 9. Aggregate Amount Beneficially Owned by Each Reporting Person 86,725 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 0.6% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 11 CUSIP No.554153-10-6 1. Names of Reporting Persons Richard G. MacDonald 2xempt Irrevocable Trust dated April 23, 2004 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 203,611 7. Sole Dispositive Power 8. Shared Dispositive Power 203,611 9. Aggregate Amount Beneficially Owned by Each Reporting Person 203,611 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) x See Item 4. 11. Percent of Class Represented by Amount in Row (9) 1.5% Based upon 13,378,068 shares of Common Stock reported issued and outstanding in the issuer’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008. 12. Type of Reporting Person (See Instructions) OO (Trust) 12 CUSIP No.554153-10-6 Item 1. (a) Name of Issuer Mac-Gray Corporation (b) Address of Issuer’s Principal Executive Offices 404 Wyman Street, Suite 400 Waltham, Massachusetts 02451 Item 2. (a) Name of Person Filing 1. Sandra E. MacDonald 2. Richard G. MacDonald (wife of Sandra E. MacDonald) 3. The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald 4. The Whitney E. MacDonald GST Trust-1997 5. The Jonathan S. MacDonald GST Trust-1997 6. The Robert C. MacDonald GST Trust-1997 7. The Whitney E. MacDonald Gift Trust 8. The Jonathan S. MacDonald Gift Trust 9. The Robert C. MacDonald Gift Trust 10. Richard G. MacDonald GST Non-Exempt Irrevocable Trust dated April 23, 2004 11. Richard G. MacDonald GST Exempt Irrevocable Trust dated April 23, 2004 The persons enumerated in this Item 2(a) are sometimes hereinafter referred to individually as a “Reporting Person” and collectively as the “Reporting Persons.” Pursuant to the filing of this Schedule 13G, the Reporting Persons have executed that certain Joint Filing Agreement attached as EXHIBIT B hereto. (b) Address of Principal Business Office or, if none, Residence 9 Hamlins Crossing West Dover, MA 02030 (c) Citizenship Each Reporting Person who is an individual has United States citizenship. Each Reporting Person who is a trust is organized within the Commonwealth of Massachusetts. (d) Title of Class of Securities Common Stock, $0.01 Par Value (e) CUSIP Number 554153-10-6 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Not Applicable 13 Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: (b) Percent of class: (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of A total of 13,378,068 shares of common stock, $0.01 par value (“Common Stock”) of Mac-Gray Corporation (the “Company”) were reported in the Company’s quarterly report on Form 10-Q (File No. 001-13495) filed on November 7, 2008 as issued and outstanding as of the close of business on November 7, 2008. Statements describing the aggregate amounts of such Common Stock beneficially owned by each Reporting Person, and the number of such shares as to which such Reporting Person has (i) sole voting power, (ii) shared voting power, (iii) sole dispositive power, and (iv) shared dispositive power are made in the Tables listed in EXHIBIT A attached hereto. The percentage of the class of Common Stock represented by the aggregate amount of shares beneficially owned by each respective Reporting Person is as indicated on Item 9 of the cover page for each such Reporting Person included in this Schedule. BACKGROUND INFORMATION FOR ITEM 4. Each Reporting Person, either in its capacity as direct owner of Common Stock or as settlor, trustee or beneficiary (as the case may be) of certain trusts (described further below) that hold Common Stock, is subject to the terms of a stockholders’ agreement dated as of June 26, 1997 (the “Stockholders’ Agreement”) with respect to the shares of Common Stock held. The Stockholders’ Agreement is filed as Exhibit 10.2 to the Company’s Form S-1 Registration Statement, as amended, filed with the Securities and Exchange Commission (File No. 333-33669), (the “Registration Statement”) pursuant to the Securities Act of 1933, as amended. The Stockholders’ Agreement gives the parties thereto rights of first offer to purchase shares offered for sale by another stockholder who is a party thereto, as well as providing the Company with rights of second offer to purchase such shares. The Stockholders’ Agreement also conveys certain demand and “piggy-back” registration rights to the parties thereto. Given the terms of the Stockholders’ Agreement, the Reporting Persons and the other persons party thereto might be deemed to constitute a “group” holding beneficial ownership of an aggregate total of approximately 34.0% of the Company’s Common Stock for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended. However, each Reporting Person disclaims that such Person has agreed to act as a group with the other parties to the Stockholders’ Agreement (other than to the extent described in this statement) and such Person disclaims beneficial ownership of shares of Common Stock of the Company other than the amounts of shares reported for each respective Reporting Person in EXHIBIT A attached hereto. The parties to the Stockholders’ Agreement are the Company, Mr. Stewart G. MacDonald, Jr., Ms. Sandra E. MacDonald, Mr. Daniel W. MacDonald, The Evelyn C. MacDonald Family Trust for the benefit of Stewart G. MacDonald, Jr., The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald(1), The Evelyn C. MacDonald Family Trust for the benefit of Daniel W. MacDonald, The Stewart G. MacDonald, Jr. 1984 Trust, The Daniel W. MacDonald Revocable Living Trust, the New Century Trust, The Whitney E. MacDonald GST Trust-1997(2), The Jonathan S. MacDonald GST Trust-1997(2), The Robert C. MacDonald GST Trust-1997(2), The Whitney E. MacDonald Gift Trust(3), The Jonathan S. MacDonald Gift Trust(3), The Robert C. MacDonald Gift Trust(3), Cynthia V. Doggett, the Richard G. MacDonald 2004 GST Non-Exempt Irrevocable Trust dated April 23, 2004(4), the Richard G. MacDonald 2xempt Irrevocable Trust dated April 23, 2004(4), and certain other stockholders party thereto (who hold in aggregate a de minimis fraction of the issued and outstanding Common Stock). 14 FOOTNOTES TO ITEM 4: (1) The trustees of The Evelyn C. MacDonald Family Trust for the benefit of Sandra E. MacDonald (the “SEM Trust”) are R. Robert Woodburn, Jr., Peter C. Bennett (collectively, the “Independent Trustees”) and Sandra E. MacDonald, who is also the sole beneficiary of the SEM Trust. Only the Independent Trustees exercise and share voting power over the shares of Common Stock held by the SEM Trust. Each of the Independent Trustees and Sandra E. MacDonald share power to dispose of the shares held by the SEM Trust. (2) The sole trustee of each of The Whitney E. MacDonald GST Trust-1997, The Jonathan S. MacDonald GST Trust-1997 and The Robert C. MacDonald GST Trust-1997 (individually, a “GST Trust,” and collectively, the “GST Trusts”) is Richard G. MacDonald. The settlor of each GST Trust is Sandra E. MacDonald, who retains the right to replace at any time any shares of Common Stock held by a GST Trust with property of equivalent value. The beneficiaries of all GST Trusts are minors who have no power to vote or dispose of shares held by such GST Trusts. (3) The sole trustee of each of The Whitney E. MacDonald Gift Trust, The Jonathan S. MacDonald Gift Trust and The Robert C. MacDonald Gift Trust (individually, a “Gift Trust,” and collectively, the “Gift Trusts”) is Richard G. MacDonald. The beneficiaries of all Gift Trusts are minors who have no power to vote or dispose of shares held by such Gift Trusts. (4) The sole trustee of the Richard G. MacDonald 2on-Exempt Irrevocable Trust and the Richard G. MacDonald 2xempt Irrevocable Trust (the “RGM Trusts”) is Edward D. Tarlow. The settlor of the RGM Trusts is Richard G. MacDonald, who retains the right to replace at any time any shares of Common Stock held by the RGM Trusts with property of equivalent value. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 15 Item 10. Certification Not Applicable SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February3, 2009 /s/ Sandra E. MacDonald Sandra E. MacDonald, individually and as Trustee and Beneficiary of The Evelyn C. MacDonald Family Trust f/b/o Sandra E. MacDonald, as Settlor of each of The Whitney E. MacDonald GST Trust-1997, The Jonathan S. MacDonald GST Trust-1997, and The Robert C. MacDonald GST Trust-1997 /s/ Richard G. MacDonald Richard G. MacDonald, individually and as Trustee of each of The Whitney E. MacDonald GST Trust-1997, The Jonathan S. MacDonald GST Trust-1997, The Robert C. MacDonald GST Trust-1997, The Whitney E. MacDonald Gift Trust, The Jonathan S. MacDonald Gift Trust, The Robert C. MacDonald Gift Trust, as Settlor of each of the Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April 23, 2004, and the Richard G. MacDonald 2xempt Irrevocable Trust dated April 23, 2004 The Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April 23, 2004 and the Richard G. MacDonald 2xempt Irrevocable Trust dated April 23, 2004 /s/ Edward D. Tarlow Edward D. Tarlow, Trustee 16 NAME: Sandra E. MacDonald Common Stock FormofBeneficialOwnership Beneficial Ownership Disclaimed Sole Voting Power 306,073 Direct NO Total Sole Voting Power 306,073 Shared Voting Power 103,965 By the Whitney E. MacDonald GST Trust-1997 as settlor with right to replace trust property YES 103,965 By the Jonathan S. MacDonald GST Trust-1997 as settlor with right to replace trust property YES 103,965 By the Robert C. MacDonald GST Trust-1997 as settlor with right to replace trust property YES 17,950 By the Whitney E. MacDonald Gift Trust as spouse of the sole trustee Richard G. MacDonald YES 17,950 By the Jonathan S. MacDonald Gift Trust as spouse of the sole trustee Richard G. MacDonald YES 17,950 By the Robert C. MacDonald Gift Trust as spouse of the sole trustee Richard G. MacDonald YES 86,725 By the Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April23, 2004 as spouse of Settlor with right to replace trust property YES 203,611 By the Richard G. MacDonald 2xempt Irrevocable Trust dated April23, 2004 as spouse of Settlor with right to replace trust property YES Total Shared Voting Power 656,081 Sole Dispositive Power 306,073 Direct NO Total Sole Dispositive Power 306,073 Shared Dispositive Power 337,235 By the Evelyn C. MacDonald Family Trust f/b/o Sandra E. MacDonald as co-trustee and beneficiary NO 103,965 By the Whitney E. MacDonald GST Trust-1997 as settlor with right to replace trust property YES 103,965 By the Jonathan S. MacDonald GST Trust-1997 as settlor with right to replace trust property YES 103,965 By the Robert C. MacDonald GST Trust-1997 as settlor with right to replace trust property YES 17,950 By the Whitney E. MacDonald Gift Trust as spouse of the sole trustee Richard G. MacDonald YES 17,950 By the Jonathan S. MacDonald Gift Trust as spouse of the sole trustee Richard G. MacDonald YES 17,950 By the Robert C. MacDonald Gift Trust as spouse of the sole trustee Richard G. MacDonald YES 86,725 By the Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April23, 2004 as spouse of Settlor with right to replace trust property YES 203,611 By the Richard G. MacDonald 2xempt Irrevocable Trust dated April23, 2004 as spouse of Settlor with right to replace trust property YES Total Shared Dispositive Power 993,316 Aggregate Beneficial Ownership: 1,299,389 17 NAME: Richard G. MacDonald Common Stock FormofBeneficialOwnership Beneficial Ownership Disclaimed Sole Voting Power 17,950 By the Whitney E. MacDonald Gift Trust as sole trustee YES 17,950 By the Jonathan S. MacDonald Gift Trust as sole trustee YES 17,950 By the Robert C. MacDonald Gift Trust as sole trustee YES Total Sole Voting Power 53,850 Shared Voting 306,073 As husband of Sandra E. MacDonald YES Power 103,965 By the Whitney E. MacDonald GST Trust-1997 as trustee YES 103,965 By the Jonathan S. MacDonald GST Trust-1997 as trustee YES 103,965 By the Robert C. MacDonald GST Trust-1997 as trustee YES 86,725 By the Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April23, 2004 as Settlor with right to replace trust property YES 203,611 By the Richard G. MacDonald 2xempt Irrevocable Trust dated April23, 2004 as Settlor with right to replace trust property YES Total Shared Voting Power 908,304 Sole Dispositive 17,950 By the Whitney E. MacDonald Gift Trust as sole trustee YES Power 17,950 By the Jonathan S. MacDonald Gift Trust as sole trustee YES 17,950 By the Robert C. MacDonald Gift Trust as sole trustee YES Total Sole Dispositive Power 53,850 Shared Dispositive 306,073 As husband of Sandra E. MacDonald YES Power 337,235 By the Evelyn C. MacDonald Family Trust f/b/o Sandra E. MacDonald as spouse of trustee and beneficiary YES 103,965 By the Whitney E. MacDonald GST Trust-1997 as trustee YES 103,965 By the Jonathan S. MacDonald GST Trust-1997 as trustee YES 103,965 By the Robert C. MacDonald GST Trust-1997 as trustee YES 86,725 By the Richard G. MacDonald 2on-Exempt Irrevocable Trust dated April23, 2004 as Settlor with right to replace trust property YES 203,611 By the Richard G. MacDonald 2xempt Irrevocable Trust dated April23, 2004 as Settlor with right to replace trust property YES Total Shared Dispositive Power 1,245,539 Aggregate Beneficial Ownership: 1,299,389 18 NAME: The Evelyn C. MacDonald Family Trust for the Benefit of Sandra E.
